COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN THE INTEREST OF J. S., A CHILD,                §                No. 08-12-00339-CV

                         Appellant,                 §                  Appeal from the

                                                    §                 65th District Court

                                                    §             of El Paso County, Texas

                                                    §                (TC# 2003CM4710)

                                                §
                                              ORDER

       On February 8, 2022, the Court issued an order that the parties were to "file a proper
motion showing that the stay has been lifted and specifying the action required by this Court."
The motion was to be filed on or before February 23, 2022, "regarding the status of the
bankruptcy."

       As of the date of the order, we received a motion to dismiss from an individual
purporting to represent Mr. Marcelo Rivera, Appellant. Given that we have not received the
information requested in the February 8th order, we are unable to act on the dismissal. Further,
purported counsel for Appellant has yet to make an appearance in this case.

        We order the parties to file a motion showing the stay has been lifted. Further we order
the parties file a motion to dismiss if that is the relief they are seeking in this case on or before
March 31, 2022. If Mr. Todd Morten is representing Mr. Marcelo Rivera, we order an entry of
appearance be filed on or before March 31, 2022.

        IT IS SO ORDERED this 21st day of March, 2022.


                                                PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.